                                                                        Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




WILBERT R. HURST,

      Plaintiff,

v.                                                         4:19cv244–WS/CAS

WHITNEY A. FLESHER, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No.13) docketed September 12, 2019. The magistrate judge recommends that this

action be transferred to the Middle District of Florida.

      The court having reviewed the matter, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 13) is

adopted and incorporated by reference in this order of the court.
                                                                                Page 2 of 2


      2. The plaintiff’s motion (ECF No. 5) to transfer this case to the Middle

District is GRANTED.

      3. The clerk shall TRANSFER this action to the United States District Court

for the Middle District of Florida, Jacksonville Division, for all further

proceedings.

      DONE AND ORDERED this             7th     day of    October     , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
